AMENDMENT NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
as of October 15, 2002 and is made by and among (i) COLLINS INDUSTRIES, INC., a
Missouri corporation ("Collins"), COLLINS BUS CORPORATION, a Kansas corporation
("Bus"), WHEELED COACH INDUSTRIES, INC., a Florida corporation ("WCI"), CAPACITY
OF TEXAS, INC., a Texas corporation ("Capacity"), MOBILE-TECH CORPORATION, a
Kansas corporation ("Mobile"), BRUTZER CORPORATION, an Ohio corporation
("Brutzer"), MID BUS, INC., an Ohio corporation ("Mid Bus"), MOBILE PRODUCTS,
INC., a Kansas corporation ("Mobile Products"), and WORLD TRANS, INC., a Kansas
corporation ("World Trans," and, together with Collins, Bus, WCI, Capacity,
Mobile, Brutzer, Mid Bus, and Mobile Products, the "Borrowers" and each, a
"Borrower"), (ii) the financial institutions party to the "Loan Agreement" (as
hereinafter defined) from time to time as the Lenders (individually, a "Lender"
and collectively, the "Lenders"), and (iii) FLEET CAPITAL CORPORATION, a Rhode
Island corporation ("FCC"), as administrative agent for the Lenders (the
"Agent").

Preliminary Statements

The Borrowers, the Lenders, and the Agent are parties to a Loan and Security
Agreement dated as of May 17, 2002 (the "Loan Agreement"; terms defined in the
Loan Agreement (and not otherwise defined herein) are used in this Amendment as
defined in the Loan Agreement).

The Borrowers have requested that the Loan Agreement be modified (i) to increase
the Applicable Percentage as to Eligible Special Inventory from 50% to 80% for a
period commencing on March 1, 2003 through and until February 28, 2004, subject
to a $4.4 million sublimit, and (ii) to increase the limit on net obligations of
the Borrowers in respect of Interest Rate Protection Agreements to which the
Agent, a Lender or any Affiliate of the Agent or any Lender is a counterparty
before the Agent may set aside reserves against the Borrowing Base from $600
thousand to $1 million.

The Agent and Lenders have agreed to the aforementioned modifications subject to
the provisions of this Amendment.

Accordingly, in consideration of the Loan Agreement, the Loans made by the
Lenders and outstanding thereunder, the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

Amendments to Loan Agreement

. Effective as provided in Section 2 of this Amendment, the Loan Agreement is
hereby amended as follows:



by amending Section 1.1 Definitions by inserting therein in appropriate
alphabetical order, the following new definitions:

"Amendment No. 1 Effective Date" means the date on which the Amendment No. 1 to
Loan and Security Agreement dated as of October 15, 2002 has become effective in
accordance with its terms.

"Eligible Special Inventory" means, as of the date of determination, Inventory
that (i) constitutes Eligible Raw Materials Inventory and (ii) conforms to the
description of Special Inventory provided in the letter agreement among
Borrowers, Agent and FCC dated as of October 15, 2002.

"Special Inventory Sublimit" means the sum of $4,400,000.

(b) by further amending Section 1.1 Definitions by amending the following
definitions in their entireties to read as follows:

"Applicable Percentage" means, as applied to

(a) Eligible Accounts - 85%,

(b) Eligible Finished Goods Inventory - (i) 95% as to all Eligible Finished
Goods Inventory described in clause (a) of the definition thereof, and (ii) 50%
as to all Eligible Finished Goods Inventory described in clause (b) of the
definition thereof,

(c) Eligible Chassis Inventory - 95%,

(d) Eligible Ford Finished Goods Inventory - 95%,

(e) Eligible Raw Materials Inventory (other than Eligible Special Inventory) -
50%,

(f) Eligible Used Vehicle Inventory - 50%, and

(g) Eligible Special Inventory - (i) 80% during the period from March 1, 2003
through and until February 28, 2004; and (ii) otherwise, 50%,

or in each case such lesser percentage as the Agent may in the exercise of its
reasonable credit judgment determine from time to time.

"Borrowing Base" means, at any time, an amount equal to:

(a) the Applicable Percentage of the face value of Eligible Accounts due and
owing to the Borrowers at such time, plus

(b) the lesser of (i) the Applicable Percentage of the Cost of Eligible Finished
Goods Inventory, plus, from the Effective Date to and including December 31,
2002, the lesser of the Applicable Percentage of the Cost of Eligible Ford
Finished Goods Inventory (exclusive of chassis incorporated in such Eligible
Ford Finished Goods Inventory) and the Ford Finished Goods Inventory Sublimit
and (ii) the Finished Goods Sublimit, plus

(c) the lesser of (i) the Applicable Percentage of the Cost of Eligible Chassis
Inventory and (ii) the Chassis Sublimit, plus

(d) the lesser of (i) the Applicable Percentage of the Cost of Eligible Raw
Materials Inventory (other than Eligible Special Inventory) and (ii) the Raw
Materials Sublimit, plus

(e) the lesser of (i) the Applicable Percentage of the Cost of Eligible Used
Vehicle Inventory and (ii) the Used Vehicle Sublimit, plus

(f) the lesser of (i) the Applicable Percentage of the Cost of Eligible Special
Inventory and (ii) the Special Inventory Sublimit, minus

(g) the Rent Reserve, minus

(h) such other reserves as the Agent in its reasonable credit judgment may
establish from time to time, including, without limitation, reserves for net
obligations, in excess of $1,000,000, of the Borrowers in respect of Interest
Rate Protection Agreements to which the Agent, a Lender or any Affiliate of the
Agent or any Lender is a counterparty (the amount of any such obligations to be
equal at any time to the termination value of the Interest Rate Protection
Agreements giving rise to such obligations that would be payable by the
Borrowers (or any of them) at such time), warranty claims, customer deposits (if
not offset against accounts receivable), credit memos over 90 days old, and
parts and supplies.

"Financed Capex" means Capital Expenditures (i) funded with the proceeds of
Indebtedness (excluding Loans) or (ii) represented by Capitalized Lease
Obligations.

"Long-Term Liabilities" means, with respect to any Person, the aggregate amount
of all Liabilities of such Person other than Current Maturities.

"Term Note B" means any of the promissory notes made by the Borrowers, jointly
and severally, payable to the order of a Lender evidencing the obligations of
such Borrowers to pay the aggregate unpaid amount of Term Loan B made by such
Lender to the Borrowers (and any promissory note or notes that may be issued
from time to time in substitution, renewal, extension, replacement or exchange
therefor whether payable to the same or different Lender, whether issued in
connection with a Person becoming a Lender after the Effective Date or
otherwise), substantially in the form of Exhibit B-2 hereto, with all blanks
properly completed, either as originally executed or as the same may be from
time to time be supplemented, modified, amended, renewed, extended or
refinanced, and "Term Notes B" means more than one such Term Note B.

Effectiveness of Amendment

. This Amendment shall be effective as of the first date (the "
Amendment No. 1 Effective Date
") on which the Agent has received each of the following, each in form and
substance satisfactory to the Agent (terms defined in the Loan Agreement as
amended by this Amendment being used in this Section 2 as so defined) and in a
number of copies sufficient for each Lender:



four (4) copies of this Amendment duly executed and delivered by each Borrower
and the Required Lenders;

a certificate of the secretary or of an assistant secretary of each Borrower
having attached thereto the constituent documents of such Borrower (or
containing the certification of said officer that such constituent documents
have not been amended or modified since last delivered to the Lenders pursuant
to the Loan Agreement), a copy of any corporate resolutions or evidence of any
other corporate or other action taken by such Borrower to authorize the
execution and delivery of this Amendment and performance of its obligations
under the Loan Agreement as amended by this Amendment, and a listing of the
names of the officers of such Borrower, and their specimen signatures,
authorized to execute and deliver this Amendment and any related Loan Documents
on behalf of such Borrower;

a certificate of the President of each Borrower or the chief financial officer
of each Borrower to the effect that, after giving effect to this Amendment, the
representations and warranties of the Borrowers set forth in the Loan Agreement
are true and correct in all material respects, and that no Default or Event of
Default exists; and

such other agreements, certificates, instruments and other documents as any
Lender through the Agent may reasonably request in connection with the
transactions contemplated hereby.

Lender Fee

. As consideration for the Agent and Lenders entering into this Amendment,
Borrowers agree that on or after December 15, 2002, the Agent shall charge to
Borrowers' loan account the one-time principal sum of $40,000 for the ratable
benefit of the Lenders.



Representations and Warranties

. Each Borrower hereby represents and warrants to the Agent and the Lenders that
it has the corporate or other power and has taken all actions necessary to
authorize it to execute and deliver this Amendment and the other documents
contemplated to be delivered by it pursuant to this Amendment and to perform its
obligations under the Loan Agreement as amended by this Amendment and under such
other documents; that this Amendment has been and each such other document when
executed and delivered by such Borrower will have been, duly executed and
delivered by such Borrower; and that the Loan Agreement as amended hereby and
each such other document, constitute legal, valid and binding obligations of
each Borrower, enforceable against each Borrower in accordance with their
respective terms.



Effect of Amendment

. From and after the effectiveness of this Amendment, all references in the Loan
Agreement and in any other Loan Document to "this Agreement," "the Loan
Agreement," "hereunder," "hereof" and words of like import referring to the Loan
Agreement, shall mean and be references to the Loan Agreement as amended by this
Amendment. Except as expressly amended hereby, the Loan Agreement and all terms,
conditions and provisions thereof remain in full force and effect and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.



Counterpart Execution; Governing Law; Costs and Expenses

.



Execution in Counterparts

. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.



Governing Law

. This Amendment shall be governed by and construed in accordance with the laws
of the State of Georgia.



Expenses

. In furtherance and not in limitation of the provisions of the Loan Agreement,
the Borrowers will pay or reimburse the Agent and the Lenders for the payment
of, their costs and expenses, including reasonable fees and disbursements of
counsel actually incurred, in connection with the preparation and delivery of
this Amendment.



[SIGNATURES APPEAR ON FOLLOWING PAGE]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

 

BORROWERS

:



COLLINS INDUSTRIES, INC., a Missouri corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

COLLINS BUS CORPORATION, a Kansas corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

WHEELED COACH INDUSTRIES, INC., a Florida corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

CAPACITY OF TEXAS, INC., a Texas corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUE FROM PRIOR PAGE]

 

MOBILE-TECH CORPORATION, a Kansas corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

BRUTZER CORPORATION, an Ohio corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

MID BUS, INC., an Ohio corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

MOBILE PRODUCTS, INC., a Kansas corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUE FROM PRIOR PAGE]

 

WORLD TRANS, INC., a Kansas corporation

By: __/s/ Larry W. Sayre__________

Larry W. Sayre,

Vice President of Finance and

Chief Financial Officer

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUE FROM PRIOR PAGE]

 

AGENT

:



FLEET CAPITAL CORPORATION, a Rhode Island corporation, as Agent

By: _________________________________

Name:_______________________________

Title:________________________________

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUE FROM PRIOR PAGE]

 

LENDER

:



FLEET CAPITAL CORPORATION, a Rhode Island corporation

By: __________________________________

Name:_______________________________

Title:_________________________________

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]